Order reversed, with costs to abide the event, and matter remanded to the Surrogate’s Court, Brie County, to determine whether the killing herein occurred under circumstances which would exculpate the killer from criminal liability, e.g., if he were insane. If it be determined that he was legally insane and there could have been no successful prosecution of John Bobula had he lived, then the property should be distributed as originally provided for by the Surrogate.
Concur: Judges Van Voorhis, Scileppi, Bergan and Keating. Judge Burke dissents and votes to affirm in the following opinion in which Chief Judge Fulo and Judge Breitel concur.